Dismissed and Memorandum Opinion filed July 10, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00415-CV

   IN THE MATTER OF THE MARRIAGE OF ANGIE J. PHEBUS AND
                     ROBERT W. PHEBUS


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. 15-FD-1502

                 MEMORANDUM                      OPINION


      This is an attempted appeal from a judgment signed July 27, 2016. Appellant
filed a timely motion for new trial on August 22, 2016. Appellant’s notice of appeal
was filed May 16, 2018.

      When appellant has filed a timely post-judgment motion, the notice of appeal
must be filed within 90 days after the date the judgment is signed. See Tex. R. App.
P. 26.1(a).
      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the fifteen-day period provided by Rule 26.3.

      On June 7, 2018, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      We dismiss the appeal.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2